268 F.2d 899
106 U.S.App.D.C. 24
Thomas J. McHALE, Appellant,v.UNITED STATES of America, Appellee.
No. 14779.
United States Court of Appeals District of Columbia Circuit.
Argued June 15, 1959.Decided June 25, 1959.

Mr. Myer Koonin, Washington, D.C., for appellant.
Mr. Harry T. Alexander, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief for appellee.
Before WILBUR K. MILLER, WASHINGTON and DANAHER, Circuit judges.
DANAHER, Circuit Judge.


1
Appellant, after a jury trial, was convicted of assault with a dangerous weapon and of carrying a dangerous weapon.  On appeal he charges his court-appointed trial counsel with such ineffective assistance that his conviction is tantamount to a denial of due process.


2
After a prolonged period of examination at St. Elizabeths Hospital, it was certified to the District Court that appellant was competent to stand trial.  No defense was interposed of insanity as of the time of the alleged offense.  Taking the stand in his own behalf the appellant testified fully as to the affray in which the victim received several stab wounds.  After the jury's verdict had been received court-appointed counsel withdrew and present counsel entered his appearance for the appellant.  Upon present counsel's oral motion, the District Court again ordered a mental examination by two court-appointed psychiatrists.  They certified that the appellant was not psychotic.  The court was advised that appellant 'is a very rebellious young man' who is 'an excellent candidate for rehabilitation * * * under the Youth Corrections Act.'  The District Court accepted the recommendation and committed the appellant to the custody of the Attorney General pursuant to 18 U.S.C. 5010(b).


3
We have carefully considered the entire record in the light of appellant's claims.  We find no error.


4
Affirmed.